Citation Nr: 0508679	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  99-04 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopened a claim for service connection for a back disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active duty from January 1952 to December 
1953 and in April 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  In a November 2000 decision, the 
Board determined that new and material evidence had not been 
presented to reopen the claim of service connection for a 
back disorder.  

On appeal to the United States Court of Appeals for Veterans 
Claims (Court), the Court vacated the Board's decision for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  In September 2001, the Board remanded the issue.

The veteran is also appealing a December 2000 rating 
decision, denying a total disability rating based on 
individual unemployability due to service-connected 
disability.  The Board remanded the case again in June 2003 
for additional development.  The requested actions have since 
been completed, and the case has been returned to the Board 
for further appellate review.   

The veteran has had two hearings before the Board, one in 
September 2000 and another in January 2003.  In order to 
ensure that the designated Veterans Law Judges who conducted 
the hearings participate in making the final determination, a 
panel of three, including the Judge and the acting Judge who 
conducted the hearings, has been assigned to review the 
appeal.




FINDINGS OF FACT

1.  In July 1969, the RO denied service connection for lumbar 
disc syndrome, claimed as a left hip injury.  The veteran did 
not file a notice of disagreement within the subsequent one-
year period.

2.  In decisions of February and April 1994, the RO confirmed 
the prior denial of service connection for a back disorder 
and concluded that there was no clear and unmistakable error 
in the July 1969 decision.  The veteran appealed, but the 
decisions by the RO were confirmed by the Board in May 1997.

3.  Evidence submitted since the Board's May 1997 decision is 
cumulative and redundant with respect to previously 
considered evidence, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  The veteran has not established service connection for 
any disability.  


CONCLUSIONS OF LAW

1.  The Board's May 1997 decision which confirmed and 
continued the prior denial of service connection for a back 
disorder is final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has not been submitted since 
the Board's May 1997 decision, and the claim of service 
connection for a back disorder is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002).

3.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The documents, such 
as a letter dated in June 2003, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that in the letters and other correspondence the 
appellant was fully notified of the need to give to VA any 
evidence he has pertaining to his claims.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs, including the new VCAA implementing 
regulations.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.   All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the original RO decision that is the 
subject of this appeal was entered before the enactment of 
VCAA.  Obviously, VA could not have informed the veteran of 
law that did not yet exist.  Moreover, in Pelegrini II, the 
Court also made it clear that where, as in this case, notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
the pre-decision timing requirement of section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letters and was given an 
ample opportunity to respond.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had multiple personal hearings.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  His available service medical treatment records 
have been obtained, along with morning reports.  Post service 
VA and private medical records have also been obtained.  
Records from the Social Security Administration have also 
been obtained.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For A Back Disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If the veteran served 
90 days or more during a period of war, and arthritis is 
manifest to a compensable degree within one year after 
separation from service, it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies 
following disease of the central or peripheral nervous 
system; healed fractures; absent, displaced or resected 
parts of organs; supernumerary parts; congenital 
malformations or hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent active disease or 
injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish pre-service existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  In the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran's claim was previously considered by the RO in 
connection with a June 1969 claim by the veteran for service 
connection for a disability claimed as left hip trouble.  He 
indicated that the disorder approximately began in April 
1952.  On the claim form, when listing the treatment which he 
had received since service, he specified treatment for the 
hip and the back.  The post service treatment which he listed 
was from 1957.  

The evidence which was considered by the RO included the 
veteran's service medical records from his first period of 
service which did not contain any references to complaints, 
findings, or diagnoses of a back disorder.  The report of a 
medical history given by the veteran in December 1953 for the 
purpose of separation from his first period of service shows 
that he denied having arthritis, rheumatism, or bone or joint 
deformity.  He stated that his health was good.  The report 
of a medical examination conducted at that time shows that 
clinical evaluation of the spine was normal.

A medical history given by the veteran in April 1954 for the 
purpose of enlistment in his brief second period of service 
does not contain any mention of a back injury during the 
first period of service.  The report of a medical examination 
conducted at that time shows that clinical evaluation of the 
spine was normal.  A service medical board report dated later 
in April 1954 reflects that he was found to be unfit for 
service due to a pre-existing eye injury; however, there is 
no mention of a back disorder.  

The evidence which was developed in connection with the 
original claim also included private medical treatment 
records dated in 1966 and later which reflected treatment for 
a back injury.  Numerous records, such as a record from 
Ernest R. Hartmann, M.D., dated in August 1966, reflect that 
the onset of the symptoms was after a work injury in 1966 
when the veteran was lifting cement blocks and throwing them 
off the roof of a building.  It was also noted that he had a 
previous back injury in 1960 when he was working in oil 
fields and was pulling a pipe from a well.  It was noted that 
he was off work for six months and had received disability 
payments.  The diagnosis was resolving lumbar disc strain.  
The treatment records do not contain any references to a back 
injury in service.  

In a decision of July 1969, the RO denied service connection 
for a left hip injury.  The RO also categorized the lumbar 
disc syndrome (claimed as a left hip injury) as being 
nonservice-connected.  The veteran was notified in July 1969 
that his claim for disability compensation had been denied; 
however, he did not appeal.  

In January 1970, the veteran was examined by the VA in 
connection with a claim for disability pension.  The 
examination report shows that he said that he had some 
trouble with his back in 1953, but he did not have any more 
problems until he injured it while working in oil fields in 
1958.  This injury reportedly then cleared up completely, and 
he was fine until 1966 when he hurt his back while throwing 
concrete blocks off a building.  He said that the problem had 
been giving him fits ever since.  Following examination, the 
diagnosis was residuals of herniated nucleus pulposus, lumbar 
area, mild.  A similar history was given by the veteran 
during a VA pension examination in April 1971.  

In May 1993, the veteran requested that his claim for service 
connection for a back injury be reopened.  Subsequently, in a 
letter dated in December 1993, he made statements which were 
interpreted as raising a claim of clear and unmistakable 
error in the prior denial.  In a decision of February 1994, 
the RO concluded that there was no clear and unmistakable 
error in the July 1969 rating decision denying service 
connection for a lumbar spine condition.  The veteran filed a 
notice of disagreement with that decision.  In a statement of 
the case issued in April 1994, the RO also concluded that new 
and material evidence had not been presented to reopen the 
claim for service connection for a back disorder.  

The veteran presented testimony in support of his claims 
during a hearing held at the RO in September 1994.  The 
testimony was to the effect that he developed hip and back 
symptoms in service.  He recounted that he received heat 
treatments and rest and that he was sure that it got a little 
better, but that he did not remember how much better.  He 
remembered that it did improve enough so that he was able to 
return to duty.  

The RO subsequently obtained an additional post service 
medical treatment record from the Warner Brown Hospital dated 
in June 1959 which reflects that the veteran was treated for 
"Pain in back since injury 28 Jan 1959."  It was noted that 
he had jerked his back on that date, and had been unable to 
lift a shovel after that.  The record contains no mention of 
his period of service which ended approximately five years 
earlier.  

The RO hearing officer confirmed the denial of the issues in 
a decision of February 1995.  The veteran perfected an 
appeal; however, the Board denied that appeal in May 1997.  

The veteran subsequently requested that his claim for service 
connection for a lumbar spine condition be reopened.  The RO 
denied that claim in January 1999, and the veteran perfected 
the present appeal.  

When a claim has been disallowed by the RO or the Board, it 
may not thereafter be reopened unless new and material 
evidence is submitted. 38 U.S.C.A. §§ 5108, 7104, 7105.  
According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits. Evans v. Brown, 9 Vet. App. 273 
(1996).  In this case, the last final decision of record was 
the May 1997 Board decision.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a).  Some evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability and is, therefore, new 
and material.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

Significantly, nothing in the VCAA requires the VA to reopen 
a claim that has been disallowed except when new and material 
evidence has been secured and presented.  See 38 U.S.C.A. 
§ 5103(f).  The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently amended.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001).

The evidence added to the record since the final Board 
decision in May 1997 includes testimony give by the veteran 
and his wife at a hearing held at the RO in April 1998, 
before a Veterans Law Judge in September 2000, and before 
another Acting Veterans Law Judge in January 2003.  The 
testimony was to the effect that he developed back pain in 
service while stationed in Germany, but that he did not 
remember a particular activity that caused it.  He recounted 
various activities such as jumping off trucks, lifting tires, 
and sleeping on a sagging cot.  He said that the problem 
never completely went away.    

The veteran also submitted a statement dated in February 1999 
from K.L.S.  In the statement, K.L.S. reported that he 
remembered that in 1953 he and the veteran were removing cans 
of gasoline from a burning truck and that this resulted in 
both of them being sore for some time.  He said that the 
veteran had spent some time on "slack duty" easing the 
problem.  He further stated that this, along with heavy 
lifting and sleeping on frozen ground, may have injured their 
backs.  

The contentions presented by the veteran and his wife in his 
hearing, and by the service comrade in the lay statement are 
not new, as the appellant had previously asserted the 
presence of symptoms in service at the time of the previous 
rating decisions.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  The Board notes that the veteran had previously 
testified at a hearing prior to the Board's May 1997 
decision.  Moreover, while the veteran and his wife and the 
serviceman reported that the veteran experienced symptoms in 
service, they are not competent to opine that he is currently 
suffering from a back disorder which was etiologically 
related to service.  Neither the veteran nor the others are 
shown to possess the appropriate medical expertise and 
training to competently offer an opinion as to whether the 
veteran currently has residuals of injuries he allegedly 
incurred during service, and any statements purporting to do 
so cannot constitute material evidence. See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  For these reasons, the unsupported 
statements, even if new, do not serve as a predicate to 
reopen a previously disallowed claim under the facts of this 
case. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Laypersons are not competent to give a medical opinion as to 
diagnosis or causation.  Therefore, these statements are not 
new and material evidence, see Vargas-Gonzalez v. West, 12 
Vet. App. 321 (1999), and are insufficient to reopen the 
claim. See Savage v. Gober, 10 Vet. App. 488 (1997); Moray.

The veteran also submitted a letter from Allan S. Pirnique, 
M.D., received in May 1998, which stated that "I regret that 
I really cannot give you an opinion with regards [sic] to his 
current back complaints and problems in the service."  
Clearly this letter does not provide any support for the 
claim or provide information not previously of record.

Numerous recent VA medical treatment records have been 
obtained and reflect the presence of a back disorder.  
However, the presence of a current disability was already 
established as of the time of the prior denial.  Moreover, 
the recent treatment records do not contain any medical 
opinion relating such a disorder to service.  A VA record 
dated in February 1998 shows that the veteran reported that 
he had back pain for about forty years.  The Board notes that 
this history places the date of onset as being in 1958, 
several years after separation from service.  A different VA 
treatment record dated in April 2001 reflects that the 
veteran reported that his back pain was of 50 years duration 
with onset in Germany in 1953.  He indicated that he did not 
recall what happened, but a friend said that they kept a 
gasoline truck from exploding by throwing cans of gasoline 
off it as it was burning.  The record does not contain 
medical opinion relating current back problems to service.  A 
medical report from the Dickson Orthopedic Center dated in 
June 1998 states that the veteran has a long history of lower 
back pain.  It was indicated that this began in 1952 or 1953.  
The Board notes, however, that the examining physician 
appears to be simply repeating the history given by the 
veteran rather than offering a medical opinion.  The fact 
that the veteran's own account of the etiology of his 
disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board also notes that records were obtained from the 
Social Security Administration.  A Social Security 
Administration hearing decision dated in December 1973 shows 
that the veteran "said that he first hurt his back in 1959 
and hurt it again in 1966".  A Social Security 
Administration Report of Disability Interview dated in 
October 1969 reflects that the veteran stated that he was in 
the Army when condition first bothered him but it "got 
alright" and showed up again in 1958 or 1959 and he was off 
work about four months.  He re-hurt his back in 1966 while 
pitching concrete blocks off a building.  He was taken off 
work completely by his doctors in January 1967.  

The evidence obtained from the Social Security Administration 
also includes numerous private medical records reflecting 
that the veteran's back problems are associated with on the 
job injuries which occurred years after service.  The report 
of an examination conducted in January 1970 shows that the 
veteran reported that his trouble began in 1953 when he hurt 
his left hip; however, he soon recovered.  The next trouble 
that he remembered was in 1958 when lifting he had pain in 
his left hip and lower back.  He continued to work until 1966 
when he began to have severe low back pain.   The Board notes 
that these histories essentially duplicate the histories 
contained in the treatment records which were considered at 
the time of the prior decisions denying the claim.  

Finally, morning reports have been obtained which indicate 
that the veteran was restricted to being sick in quarters on 
May 7, 1953, and returned to duty on May 9, 1953.  No reason 
was noted.  The Board notes that a single incident of sick 
leave for a brief period of time for an unspecified reason 
cannot be said to support the presence of a chronic back 
disorder in service.   

In summary, evidence submitted since the Board's May 1997 
decision is cumulative and redundant with respect to 
previously considered evidence, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Therefore, the newly submitted medical 
evidence does not bear directly and substantially on the 
question of whether a current back disorder is related to 
service, and this evidence cannot be deemed "new and 
material" for purposes of reopening the veteran's claim.  
Accordingly, the Board concludes that new and material 
evidence has not been submitted since the Board's May 1997 
decision, thus, the claim of entitlement to service 
connection for a back disorder is not reopened.

II.  Entitlement To A Total Disability Rating Based On 
Individual
 Unemployability Due To Service Connected Disability.

A total disability rating based on individual unemployability 
may be assigned when it is found that service-connected 
disabilities are of sufficient severity to produce 
unemployability without regard to advancing age.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16.  Significantly, however, the 
veteran has not established service connection for any 
disability.  Accordingly, the Board concludes that the 
criteria for a total disability rating based on individual 
unemployability due to service-connected disorders are not 
met.  


ORDER

1.  New and material evidence has not been presented to 
reopen a claim for service connection for a back disorder, 
and the petition to reopen that claim is denied.  

2.  A total disability rating based on individual 
unemployability due to service connected disability is 
denied.



			
	JEFF MARTIN	GEORGE E. GUIDO, JR.
	             Veterans Law Judge                                      
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


